DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-25 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (US 2018/0063959 – hereinafter “Chien”).

Per claim 14, Chien teaches a capacitor comprising:
a capacitor body (Fig. 13; capacitor body C1; ¶30);
electrical contacts (Fig. 13; conductive pins C2; ¶51) coupled to the capacitor body;
a visual indicator (Figs. 1-2; color-changeable capacitor casing structure S1; ¶27) on the capacitor body, wherein the visual indicator changes from a first band to a second band when the capacitor body is heated to a first temperature (The color-changeable capacitor casing structure S1 is disposed on the capacitor body C1 and is configured to change colors from a first color to a second color when the capacitor body C1 is heated to a first temperature (¶30)).

Per claim 15, Chien teaches the capacitor of claim 14, wherein the visual indicator is formed over a surface of the capacitor body opposite from the electrical contacts (The color-changeable capacitor casing structure S1 is formed over a surface of the capacitor body C1 opposite from the conductive pins C2 (Fig. 13)).

Per claim 17, Chien teaches the capacitor of claim 14, wherein the visual indicator is thermochromic paint (The color-changeable capacitor casing structure S1 includes a thermochromic layer (¶28)).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 16 is rejected under 35 U.S.C. 103 as being obvious in view of Chien and Levy (US 5,673,028).

Per claim 16, Chien teaches the capacitor of claim 14.  However, Chien does not explicitly teach the capacitor wherein the visual indicator is integrated into the capacitor body.
In contrast, Levy teaches a failure indicator 10 comprising a thermos-sensitive material 20 embedded within an electronic component 14 (Fig. 1; col. 9, line 28 – col. 10, line 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the capacitor of Chien such that a color-changeable indicator is integrated into the capacitor (Levy; col. 9, lines 3-14).


7.	Claim 18 is rejected under 35 U.S.C. 103 as being obvious in view of Chien and Boyd (US 2005/0224791).

Per claim 18, Chien teaches the capacitor of claim 14.  However, Chien does not explicitly teach the capacitor wherein the visual indicator is a sticker.
In contrast, Boyd teaches a thermochromatic patch 115 that is adhered to a substrate 110 which may be a computer component disposed on a printed circuit board (Figs. 1A-1B; ¶24).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the capacitor of Chien such that a color-changeable sticker is provided in place of the color-changeable capacitor casing structure S1.  One of ordinary skill would make such a modification for the purpose of generating an identification feature on a computer component disposed on a printed circuit board (Boyd; Abstract and ¶24).


8.	Claim 19 is rejected under 35 U.S.C. 103 as being obvious in view of Chien and Belykh et al. (US 2004/0182284 – hereinafter “Belykh”).

Per claim 19, Chien teaches the capacitor of claim 14.  However, Chien does not explicitly teach the capacitor wherein the visual indicator is reversible.
In contrast, Belykh teaches a thermochromatic material that is configured to reversibly change its color (¶28)
(Belykh; ¶28).


9.	Claim 20 is rejected under 35 U.S.C. 103 as being obvious in view of Chien and Won (US 2018/0088173).

Per claim 20, Chien teaches the capacitor of claim 14.  However, Chien does not explicitly teach the capacitor wherein the visual indicator is permanent.
In contrast, Won teaches a semiconductor module comprising a plurality of non-electric temperature indicators 151 that are configured to be irreversibly discolored when heated (Figs. 4-5; ¶46).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the capacitor of Chien such that the color-changeable capacitor casing structure S1 permanently changes color.  One of ordinary skill would make such a modification for the purpose of enabling the color-changeable capacitor casing structure S1 to display the highest temperature experienced (Won; ¶46).


10.	Claims 21-22 is rejected under 35 U.S.C. 103 as being obvious in view of Chien and O’Rourke (US 2008/0057777).

Per claim 21, Chien teaches the capacitor of claim 14.  However, Chien does not explicitly teach the capacitor wherein the visual indicator changes from the second band to a third band when the capacitor body is heated to a second temperature.
In contrast, O’Rourke teaches a method of visual indicating temperature changes of an electrical component wherein a thermochromatic material 462 is configured change colors from a first color to a second color when a first threshold temperature is reached and change colors from the second color to a third color when a second threshold temperature is reached (Fig. 12; ¶118).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the capacitor of Chien such that the color-changeable capacitor casing structure S1 is configured to change colors to three different colors.  One of ordinary skill would make such a modification for the purpose of visually indicating the temperature change of an electrical component as it is heated to different temperature ranges (O’Rourke; ¶118).

Per claim 22, Chien in view of O’Rourke teaches the capacitor of claim 21, wherein the first band is a first color, the second band is a second color, and the third band is a third color (In Chien in view of O’Rourke, the color-changeable capacitor casing structure S1 is configured to display a color corresponding to one of three temperature ranges).


11.	Claims 23-25 are rejected under 35 U.S.C. 103 as being obvious in view of Chien and Iino et al. (US 5,568,054 – hereinafter “Iino).

Per claim 23, Chien teaches a circuit board assembly Z (Fig. 14) comprising a plurality of electronic components M2 wherein one of the electronic components M2 is a capacitor body C1 having a color-changeable capacitor casing structure S1 that is configured to change colors (¶30 and 58-59)).  However, Chien is silent on the circuit board assembly Z comprising a semiconductor die electrically coupled to a package substrate wherein a plurality of the color-changeable capacitors are coupled to a power rail of the package substrate.
In contrast, Iino teaches a test device comprising a wafer having semiconductor chips disposed thereon that are subject to electrical and thermal stresses (Fig. 2; col. 2, lines 9-29).
It would have been obvious to one of ordinary skill in the art at the time of filing to add color-changeable capacitors of Chien to a power rail of a package substrate comprising a semiconductor die.  One of ordinary skill would make such a modification for the purpose of visually indicating the temperature change of electrical components as they are subject to electrical and thermal stresses (Iino; col. 2, lines 9-29).

Per claim 24, Chien in view of Iino teaches the electronics testing device of claim 23, wherein the visual indicator is a thermochromic paint (The color-changeable capacitor casing structure S1 includes a thermochromic layer (¶28)).

Per claim 25, Chien in view of Iino teaches the electronics testing device of claim 24, wherein the thermochromic paint changes color at a first temperature and at a second temperature (The color-changeable capacitor casing structure S1 is disposed on the capacitor body C1 and is configured to change colors from a first color to a second color when the capacitor body C1 is heated to a first temperature (¶30)).


12.	Claims 1-2, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being obvious in view of Levy and Iion.

Per claim 1, Levy teaches a failure indicator 10 comprising a thermos-sensitive material 20 embedded within an electronic component 14 wherein the thermos-sensitive material 20 is configured to change colors to indicate whether the electronic component 14 should be discarded (Fig. 1; col. 9, line 3 – col. 10, line 9).  However, Levy is silent on a method of stress testing an electronics package, comprising: populating a plurality of components on an electronics package.
In contrast, Iino teaches a test device comprising a wafer having semiconductor chips disposed thereon that are subject to electrical and thermal stresses (Fig. 2; col. 2, lines 9-29).
It would have been obvious to one of ordinary skill in the art at the time of filing to add color-changeable electronic components of Levy to an electronics package.  One of ordinary skill would make such a modification for the purpose of visually indicating the temperature change of electrical components as they are subject to electrical and thermal stresses to categorize the electrical components as defective or non-defective and removing the defective electrical components (Iino; col. 2, lines 9-29).

Per claim 2, Levy in view of Iion teaches the method of claim 1, wherein the visual indicator comprises a first band and a second band, wherein the visual indicator changes from the first band to the second band at a first temperature (The thermo-sensitive material 20 is configured to change colors at a first temperature (col. 10, lines 52-64)).

Per claim 8, Levy in view of Iion teaches the method of claim 1, further comprising: stress testing the electronics package a second time after modifying the plurality of components (In Levy in view of Iion, after the failed electrical components are removed, a second test would be conducted (Levy; col. 9, lines 41-65)).

Per claim 9, Levy in view of Iion teaches the method of claim 1, wherein the visual indicator comprises thermochromic thermal paint (The thermos-sensitive material 20 may be a heat sensitive paint (Levy; col. 10, lines 10-15)).

Per claim 10, Levy in view of Iion teaches the method of claim 9, wherein the thermochromic paint changes from a first color to a second color at a first temperature (The thermo-sensitive material 20 is configured to change colors at a first temperature (col. 10, lines 52-64)).

Per claim 12, Levy in view of Iion teaches the method of claim 1, wherein the visual indicator is permanent, or wherein the visual indicator is reversible (Levy; col. 10, lines 10-15).

Per claim 13, Levy in view of Iion teaches the method of claim 1, wherein the plurality of components comprise one or more of capacitors, inductors, resistors, or any other power delivery component (The electrical component may be a capacitor (Levy; col. 9, lines 3-14)).


13.	Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being obvious in view of Levy and Iion, in further view of O’Rourke.

Per claim 3, Levy in view of Iion teaches the method of claim 2.  However, Levy in view of Iion does not explicitly teach the method wherein the visual indicator further comprises a third band, wherein the visual indicator changes from the second band to the third band at a second temperature.
(Fig. 12; ¶118).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Levy in view of Iion such that the color-changeable electrical components are configured to change colors to three different colors.  One of ordinary skill would make such a modification for the purpose of visually indicating the temperature change of an electrical component as it is heated to different temperature ranges (O’Rourke; ¶118).

Per claim 4, Levy in view of Iion in further view of O’Rourke teaches the method of claim 3, wherein the first band corresponds to a component that is operating in a first performance band, wherein the second band corresponds to a component that is operating in a second performance band, and wherein the third band corresponds to a component that is operating in a third performance band (In Levy in view of Iion in further view of O’Rourke, three performance bands would be provided (O’Rourke; ¶118)).

Per claim 5, Levy in view of Iion in further view of O’Rourke teaches the method of claim 4, wherein the second performance band is an optimal performance band (In Levy in view of Iion in further view of O’Rourke, three performance bands would be provided and the second performance band could be determined as an optimal performance band (O’Rourke; ¶118)).

Per claim 11, Levy in view of Iion teaches the method of claim 10.  However, Levy in view of Iion does not explicitly teach the method wherein the thermochromic paint changes color from the second color to a third color at a second temperature.
In contrast, O’Rourke teaches a method of visual indicating temperature changes of an electrical component wherein a thermochromatic material 462 is configured change colors from a first color to a second color when a first threshold temperature is reached and change colors from the second color to a third color when a second threshold temperature is reached (Fig. 12; ¶118).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Levy in view of Iion such that the color-changeable electrical components are configured to change colors to three different colors.  One of ordinary skill would make such a modification for the purpose of visually indicating the temperature change of an electrical component as it is heated to different temperature ranges (O’Rourke; ¶118).


Claim Objections
14.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 6, the prior art of record is silent on the method of claim 5, wherein modifying the plurality of components comprises removing components that are operating in the first performance band.
Per claim 7, the prior art of record is silent on the method of claim 5, wherein modifying the plurality of components comprises adding additional components to the plurality of components proximate to components that are operating in the third performance band.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852